Citation Nr: 1603507	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  14-05 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for chronic adjustment disorder with depressed mood.


REPRESENTATION

The Veteran is represented by:  Jan Dils, Attorney


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel



INTRODUCTION

The Veteran served on active duty from December 1983 to July 2004.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.


REMAND

In his February 2014 substantive appeal, the Veteran indicated that he wished to testify at a videoconference hearing before the Board with respect to the above-captioned claim.  Despite this, the Veteran's appeal was certified to the Board for appellate review without providing him the requested hearing.  

In September 2014, the Board found that the Veteran was entitled to the requested hearing.  See 38 C.F.R. §§ 20.700(a) (2015).  Consequently, the Board remanded the Veteran's claim to the RO to afford the Veteran the opportunity to present testimony at a Board hearing.  

The RO scheduled the Veteran for a videoconference hearing in May 2015.  On the day of the hearing, the Veteran's attorney submitted a letter wherein she requested that the hearing be rescheduled because the Veteran was unable to obtain sufficient leave from work to attend the hearing.  Given that the Veteran requested a postponement for good cause, and in the interest of fairness and due process, the Board finds that a remand is warranted in order to schedule the Veteran for another videoconference.  38 C.F.R. § 20.702(c) (2015).

Accordingly, the case is remanded for the following action:

The RO must schedule the Veteran for a videoconference hearing before the Board, to be held at the earliest opportunity available.  The RO must notify the Veteran of the date, time, and location of the hearing, and put a copy of this notification in the Veteran's claims file.  Once he has been afforded the requested Board hearing, or in the event that he withdraws his hearing request or fails to appear, the file must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

